Case 1:20-cv-20219-CMA Document 32 Entered on FLSD Docket 08/28/2020 Page 1 of 2

                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 1:20-cv-20219-CMA

   MANUEL PEREZ, individually and on behalf of all                      CLASS ACTION
   others similarly situated,

         Plaintiff,                                               JURY TRIAL DEMANDED

   vs.

   GLOBAL PREMIER BENEFITS, LLC
   a Maryland Limited Liability Company,

     Defendant.
   ______________________________________/

                          NOTICE OF DISMISSAL WITHOUT PREJUDICE

             Plaintiff, Manuel Perez, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), does
  hereby dismiss this this action as follows:
  1.         All claims of the Plaintiff, Manuel Perez, individually, are hereby dismissed without
  prejudice.
  2.         All claims of any unnamed member of the alleged class are hereby dismissed without
  prejudice.


  Date: August 28, 2020

  Respectfully Submitted,

  Shamis & Gentile, P.A.
  /s/ Andrew J. Shamis
  Andrew J. Shamis, Esq.
  Florida Bar No. 101754
  ashamis@shamisgentile.com
  /s/ Garrett O. Berg
  Garrett O. Berg, Esq.
  Florida Bar No. 1000427
  gberg@shamisgentile.com
  14 NE 1st Avenue, Suite 705
  Miami, FL 33132
  Telephone: 305-479-2299
Case 1:20-cv-20219-CMA Document 32 Entered on FLSD Docket 08/28/2020 Page 2 of 2




                                     CERTIFICATE OF SERVICE

          I hereby certify that on August 28, 2020, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel identified below via transmission of Notices of Electronic Filing
   generated by CM/ECF or in some other authorized manner.

                                                Respectfully submitted,
                                                SHAMIS & GENTILE, P.A.
                                                14 NE 1st Ave., Suite 705
                                                Miami, FL 33132
                                                Telephone (305) 479-2299
                                                Facsimile (786) 623-0915
                                                Email: ashamis@sflinjuryattorneys.com

                                        By:      /s/ Andrew J. Shamis
                                                 Andrew J. Shamis, Esq.
                                                 Florida Bar # 101754


                                                Counsel for Plaintiff and the Class
